 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrink's IncorporatedandNew England ArmoredDrivers and Helpers Association,Petitioner.Case 1-RC-1834916 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, a hearing washeld beforeHearingOfficer S. Anthony DiCiero.Following the hearing, and pursuant to Section102.67 of the National LaborRelations Board'sRules and Regulations,the case wastransferred totheNational Labor Relations Board for decision.Thereafter, the Employer filed a brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Briefly stated, the relevant factsare asfollows.The Employer's guard employees located at itsDorchester,Massachusetts facility were represent-ed by Local 25 of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America for approximately 40 years. The Em-ployer, on 1 November 1984, notified Local 25 thatitwould withdrawrecognitionon 6 January 1985,the date on which the most recent collective-bar-gaining agreement between the two parties was toexpire.The Petitioner was formed immediately follow-ing a meeting between the unit employees andLocal 25 officials on 16 December 1984. The dis-cussion of the Petitioner's formation was led byemployee Richard Campbell, who had been for 15years, and was at that time, Local 25's steward inthe unit. Campbell was elected president of the Pe-titioner, and other officers also were elected.The instant petition was filed on 16 January1985.At the hearing on the petition, the Employercontended that under Section 9(b)(3) of the Act thePetitionerwas not qualified to represent the unitguard employees because it was the alter ego of orwas affiliated with Local 25, a labor organizationthat admits to membership employees who are notguards.' The Petitioner took the position that it is1Sec. 9(bX3) of the Act provides that the Board shall not... decide that any unit is appropriatefor [collective-bargaining]purposes if it includes,together with other employees,any individualemployed as a guard to enforce against employees and other personsrules to protect property of the employer or to protect the safety ofpersons on the employer's premises;but no labor organization shallbe certified as the representative of employees in a bargaining unit ofguards if such organization admits to membership,or is affiliated di-rectly or indirectly with an organization which admits to member-ship,employees other than guards.an independent labor organization not affiliatedwith any other labor organization.Prior to the hearing, the Employer served sepa-rate subpoenas duces tecum on (1) the president ofLocal 25, (2) the "chief operating officer" of thePetitioner, and (3) the "keeper of the records" ofthePetitioner.2Thereafter, the individualswhohad been served with thesubpoenasfiled with theRegional Director petitions to partially revoke sub-poenas.The Regional Director- referred those peti-tions to the hearing officer for ruling. At the hear-ing, the hearing officer granted the petitions filedby the Petitioner's chief operating officer andkeeper of the records and granted certain portionsof Local 25's president's petition. In addition, thehearing officer revoked portions of the subpoenaserved on the Petitioner's keeper of the recordsthatwere not the subject of a written motion torevoke.After the close of the hearing, the Regional Di-rector transferred the case to the Board. For thefollowing reasons, we grant the petitions to revokein their entirety without prejudice to the Employ-er's obtaining new subpoenas, and we will remandthe case to the Regional Director for further ap-propriate action.Section 102.66(c) of the Board's Rules and Regu-lations provides in pertinent part:The regional director or the hearing officer, asthe case may be, shall revoke the subpoena, if,in his opinion, the evidence whose productionis required does not relate to any matter underinvestigation or in question in the proceedingsor the subpoena does not describe with suffi-cient particularity the evidence whose produc-tion is required, or if for any other reason suf-ficient in law the subpoena is otherwise in-valid.With respect to the last-mentioned grounds for re-voking a subpoena, that is, "any other reason suffi-cient in law," the Federal Rules of Civil Procedureprovide useful guidance although they are notbinding on this Agency. Specifically, Federal Rulesof Civil Procedure 45(b),3 dealing with subpoenas2The latter twosubpoenaswere directed to Campbell.sRule45(b) states.(b) For Production of Documentary Evidence A subpoena mayalso commandthe person to whom itisdirected to produce thebooks,papers, documents,or tangible things designated therein, butthe court,upon motionmade promptly and in any event at or beforethe time specifiedin the subpoenafor compliance therewith,may (1)quash or modify the subpoena if it isunreasonable and oppressive or(2) conditiondenialof the motion upon the advancement by thepersoninwhose behalfthe subpoenais issued of thereasonable costof producing the books,papers,documents,or tangible things.281NLRB No. 74 BRINK'S INC.for theproduction of documentary evidence, andFederalRules of CivilProcedure 26(b)(1)4 and(c),5 regarding the scope and limits of discovery incivil cases in Federalcourts,should be consultedby Regional Directors and hearing officers whenruling on motions to revoke subpoenas filed underSection 102.66 of theBoard'sRules and Regula-tions.With respectto subpoenas in Federalcourt civilcases,FederalRules of CivilProcedure 45(b)states,inter alia, that thecourtmay, upon motion,"quashor modifythe subpoena if it is unreasonableand oppressive." Regarding the general scope ofdiscovery,FederalRules of CivilProcedure 26(b),inter alia,permitsdiscoveryof matters"not privi-leged"; "relevant to the subject matter involved inthe pending action"; but not"unreasonably cumu-lative orduplicative,or . . . obtainable from someother source that is more convenient,less burden-4 Rule 26(bXl) states:(b)Discovery Scope and Limits.Unless otherwise limited byorder of the court in accordance with these rules,the scope of dis-covery is as follows:(1) In GeneralParties may obtain discovery regarding any matter,not privileged,which is relevant to the subject matter involved inthe pending action, whether it relates to the claim or defense of theparty seeking discovery or to the claim or defense of any otherparty, including the existence, description,nature, custody, conditionand location of any books,documents,or other tangible things andthe identity and location of persons having knowledge of any discov-erablematter.It is not ground for objection that the informationsought will be inadmissible at the trial if the information sought ap-pears reasonably calculated to lead to the discovery of admissibleevidence.The frequency or extent of use of the discovery methods . . . shallbe limited by the court if it determines that: (i) the discovery soughtis unreasonably cumulative or duplicative,or is obtainable from someother source that is more convenient,less burdensome,or less expen-sive; (ii)the party seeking discovery has had ample opportunity bydiscovery in the action to obtain the information sought;or (iii) thediscovery is unduly burdensome or expensive,taking into accountthe needs of the case,the amount in controversy,limitations on theparties'resources,and the importance of the issues at stake in the liti-gation.The court may act upon its own initiative after reasonablenotice or pursuant to a motion under subdivision (c).Rule 26(c) states:(c) Protective Orders.Upon motion by a party or by the personfrom whom discovery is sought,and for good cause shown, thecourt in which the action is pending or alternatively,on matters re-lating to a deposition,the court in the district where the deposition isto be taken may make any order which justice requires to protect aparty or person from annoyance, embarrassment,oppression, orundue burden or expense,including one or more of the following:(1) that the discovery not be had; (2) that the discovery may be hadonly on specified terms and conditions,including a designation of thetime or place; (3) that the discovery may be had only by a methodof discovery other than that selected by the party seeking discovery;(4) that certain matters not be inquired into, or that the scope of thediscovery be limited to certain matters; (5) that discovery be con-ducted with no one present except persons designated by the court;(6) that a deposition after being sealed be opened only by order ofthe court;(7) that a trade secret or other confidential research, de-velopment,or commercial information not be disclosed or be dis-closed only in a designated way; (8) that the parties simultaneouslyflle specified documents or information enclosed in sealed envelopesto be opened as directed by the court.If the motion for a protective order is denied in whole or in part,the court may, on such terms and conditions as are just,order thatany party or person provide or permit discovery.469some,or less expensive."Furthermore,FederalRules of Civil Procedure 26(c) provides,inter alia,that a court... for good cause shown. . .may make anyorder which justice requires to protect a partyor person from annoyance,embarrassment, op-pression,or undue burden or expense, includ-ing one or more of the following: (1) that thediscovery not be had; (2)that the discoverymay be had only on specified terms and condi-tions... (4) that certain matters not be in-quired into... (7) that a trade secret or otherconfidential research,development,or com-mercial information not be disclosed or be dis-closed only in a designated way... .On the other hand, Rule 26(b) states, "It is notground for objection that the information soughtwill be inadmissible at the trial if the informationsought appears reasonably calculated to lead to thediscovery of admissible evidence."Most of the portions of the subpoenas that werechallenged in the petitions to revoke clearly didnot meet the standards described above.Many ofthe documents sought by the Employer did notrelate to the Employer'sgeneral contention thatthe Petitioner is affiliated with Local 25,and someof the requested information arguably was subjectto the attorney-client privilege.Instead of examin-ing each challenged subpoena paragraph, however,we grant the relief sought by the petitions on thegrounds that the subpoenas generally were draftedwithout regard for the usual standards applicable tosubpoenas or discovery,and we will remand thecase to the Regional Director for further appropri-ate action.In order to avoid delay and confusion should theEmployer seek to obtain new subpoenas,we willaddress some portions of the subpoenas and someof the hearing officer's rulings. For example, fromLocal 25 the Employer requested"All minutes ofmeetings"and related documents.To the extentthat this and other requested information concernsnonguard employees of other employers,it"doesnot relate to any matter . . . in question in the pro-ceedings."eA request for such documents may alsobe revocable on the grounds that it is,inter alia,unreasonably broad. The Employer's request forLocal 25's membership lists and related documentsalsomay be unreasonable because no time limita-tions arespecified,and substantialprivacy rightsmay be at stake.Each of the petitions to revoke also raised theissue of attorney-client privilege.For example, the6 Sec. 102.66(c) of theBoard's Rules and Regulations. 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDPetitioner's chief operating officer and keeper ofthe records objected to the portions of the respec-tivesubpoenas requesting all communications be-tween the Petitioner and the Petitioner's law firm,and between the Petitioner'sofficers and its lawfirm.The possibility that some of this requested in-formation would be privileged is clear,and the sub-poenas should have been drafted to minimize thatpossibility.Nevertheless,thehearingofficer'sgranting of the petitions to revoke these parts ofthe subpoenas was erroneous.Instead of allowingthe Petitioner not to produce the documents, thehearingofficershouldhave conducted an incamera inspection of the documents to determinewhether any of them were subject to the attorney-clientprivilege.The requested documents thatwere not privileged,if any,should have been madeavailable to the Employer,assuming that other rel-evant standards were met.We find nobasis for reversing the hearing offi-cer's revocation of the request for the personal in-dividual tax recordsof thePetitioner'spresident.Although,as the Employer correctly points out,the Petitioner failed to file a written petition torevoke that portion of the subpoena, as required bySection 102.66(c) of our Rules and Regulations, theEmployer has not shown that it was in any wayprejudiced by the hearing officer's ruling. Thus,the petition to revoke was amended orally at thehearing to include the request for the Petitioner'spresident's personal individual tax records,and theEmployer had an opportunity to argue against theamendment.'Furthermore,in view of the Employ-er's statement at the hearing that the purpose ofthis request was to determine whether Campbellreceived money from Local 25, such informationmay have been"obtainable from some other sourcethat is more convenient[and] less burdensome,"8that is, from Local 25.Finally,although as noted above we are grantingthe petitions to revoke in their entirety, we do notagree with the hearing officer's rulings regardingthe period of time properly covered by the subpoe-na served on Local 25'spresident.The Employerrequested documents and other records coveringthe period from 1 January 1984 to 11 February1985.Local 25's petition to revoke sought the rev-ocation of the subpoena insofar as the requesteditems related to 1984.The hearing officer limitedthe period from 1 November 1984 to 11 February1985 because 1 November 1984 was the date onwhich the Employer first notified Local 25 of itsintention to withdraw recognition.Contrary to thehearing officer,we believe that the Employer wasentitled to seek evidence from the period precedingthe Employer's notification.Thus,the Board's de-cision inWells Fargo Corp.,270 NLRB 787 (1984),affd. 755 F.2d 5 (2d Cir. 1985), in which the Boardfirst held that an employer may withdraw recogni-tion from a so-called nonguard union when its col-lective-bargaining agreement expires, was issued on18May 1984.The Employerwas entitled to seekinformation regarding any actions Local 25 mayhave taken in response to that decision to theextent that those actions relate to the Petitioner'sstatus.9Accordingly,on remand,theEmployermay subpoena appropriate documents covering therelevant period preceding 1 November 1984.Since there is a possibility that the Employerwas denied an opportunity to obtain evidence rele-vant to the issue of the Petitioner's eligibility tobecome the unit employees'bargaining representa-tive due to the hearing officer's ruling relating toattorney-client privilege and the appropriate timeperiod covered by certain parts of the subpoena,we will remand this proceeding to the RegionalDirectorforfurtherappropriateaction.Onremand,the Employer may obtain new subpoenasfor documents that may have been excluded im-properly because of those rulings by the hearingofficer.Furthermore,the Employer may include initssubpoenas requests for other documents thatproperly are obtainable under the principles setforth in this decision.ORDERIt is ordered that the matter is remanded to theRegionalDirector for Region 1 for further appro-priate action.8We note that the Employer introduced into evidencecommumca-'We also note that FederalRulesof Civil Procedure 26(bXl)permitsbons between the InternationalBrotherhood of Teamsters and Local 25a court to limit discovery "upon its own initiative."that discussedtheWells Fargodecision and that were written before 18 Fed. R. Civ P. 26(bXl)November 1984.